Citation Nr: 0940446	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's death was wrongfully and intentionally 
caused by his surviving spouse, the appellant, so as to bar 
her from receiving VA benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran entered onto active duty in March 1977.  He died 
in September 2003 while in service.  The appellant is the 
surviving spouse of the deceased Veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 Administrative 
Decision of the Department of Veterans Affairs Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, which denied the appellant basic eligibility 
for DIC benefits under 38 C.F.R. § 3.11.


FINDINGS OF FACT

1.  The Veteran was killed in September 2003; the cause of 
death was a stab wound to the neck.

2.  The appellant plead guilty to and was convicted of one 
count of involuntary manslaughter, which is defined as an 
unintentional killing of a human being in the state of Kansas 
where the appellant was convicted.  


CONCLUSION OF LAW

The Veteran's death was not incurred under circumstances that 
prevent payment of VA payments to the appellant based on that 
death.  38 C.F.R. § 3.11 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Analysis

Any person who intentionally and wrongfully caused the death 
of another person is not entitled to pension, compensation, 
or dependency and indemnity compensation or increased 
pension, compensation or dependency and indemnity 
compensation by reason of such death.  38 C.F.R. § 3.11.

In this case, the record reflects that the Veteran died in 
September 2003, as a result of a stab wound to the neck 
sustained during an altercation with his wife, the appellant.  
The appellant contends that her killing of the Veteran was 
unintentional and accidental and therefore, she is entitled 
to DIC benefits as the Veteran's surviving spouse.  
Specifically, the appellant contends that on the night of his 
death, the Veteran was intoxicated and became violent with 
her.  She claims further that they both struggled over a 
knife, and although they both were cut during the struggle, 
the Veteran sustained fatal injuries.  See March 2005 and 
June 2005 statements from the appellant.

The Veteran's Death Certificate indicates that the immediate 
cause of death was a stab wound to the neck.  An undated 
Report of Casualty from the Department of the Army lists the 
cause and circumstances of the Veteran's death as a stab 
wound to the neck (homicidal stabbing).  A Report of Casualty 
received in December 2003 lists the cause and circumstances 
of the Veteran's death as undetermined: apparent stab wound.  
And a final Report of Casualty received in January 2004 lists 
the cause and circumstances of the Veteran's death as a 
homicide: stab wound.

The evidence of record also includes the statement of D.H., 
the appellant's son, who testified that on the day he was 
killed, he witnessed the Veteran physically assaulting 
(choking) the appellant and that he had to intervene and 
physically restrain the Veteran to stop the assault.  He also 
testified that the appellant had to threaten the Veteran with 
a weapon (a barbecuing fork) to get him to leave the house 
after the assault.  D.H. testified further that on the night 
of his death, the Veteran was extremely angry and acting in 
an irrational, confrontational manner towards the appellant, 
and that he appeared to have been drinking excessively, as he 
often did.  See statement of appellant's son, received June 
2005.

The criminal trial docket for the District Court of Wyandotte 
County, Kansas shows that in November 2003, after hearing the 
available evidence, the Court bound the appellant over for 
trial on voluntary manslaughter.  The appellant waived formal 
argument and plead not guilty to that charge.  Later, in 
April 2004, the appellant plead guilty to involuntary 
manslaughter.  

The Kansas Sentencing Guidelines Journal Entry on Judgment 
indicates that in April 2004, the appellant was convicted on 
1 count of involuntary manslaughter, for the September 2003 
killing of the Veteran, and that she was released on bond 
until her sentencing date in June 2004.

In a March 2005 statement, M.R., the appellant's attorney in 
the criminal case at issue, wrote that evidence gleaned from 
his detailed examination of the District Attorney's file and 
his representation of the appellant during the preliminary 
hearing, clearly showed that the killing of the Veteran was 
unintentional and was done by accident.  He also stated that 
the fact that the killing of the Veteran was unintentional 
and done by accident was the primary reason why the District 
Attorney's office allowed the charges to be reduced to an 
unintentional homicide.

As the appellant's representative has pointed out, Kansas law 
defines involuntary manslaughter as an "unintentional 
killing of a human being."  See October 2009 Written Brief 
Presentation citing K.S.A. § 21-3404.

In addition, Black's Law Dictionary defines involuntary 
manslaughter as a "homicide in which there is no intention 
to kill or do grievous bodily harm, but that is committed 
with criminal negligence or during the commission of a crime 
not included within the felony-murder rule. - Also termed 
negligent manslaughter; second-degree manslaughter; 
manslaughter in the second degree.  Cf. ACCIDENTAL KILLING."  
Black's Law Dictionary (8th ed. 2004).

The appellant has been convicted of an unintentional killing 
of the Veteran.  While this conviction provides evidence that 
the killing was wrongful, it weighs against a finding that it 
was intentional.  There is no evidence of record showing that 
the appellant intentionally killed the Veteran.

In summary, for the reasons and bases set forth above, and 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that the appellant did not intentionally and 
wrongfully cause the death of the Veteran.  As such, 38 
C.F.R. § 3.11, does not bar her from receiving VA benefits.



ORDER

The Veteran's death was not wrongfully and intentionally 
caused by the appellant, and she is not barred from receiving 
VA benefits, and the appeal is allowed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


